
	

113 S2318 IS: To reauthorize the Erie Canalway National Heritage Corridor Act.
U.S. Senate
2014-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2318
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2014
			Mrs. Gillibrand introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To reauthorize the Erie Canalway National Heritage Corridor Act.
	
	1.Erie Canalway National Heritage CorridorSection 804(j) of the Erie Canalway National Heritage Corridor Act (16 U.S.C. 461 note; Public Law
			 106–554) is amended by striking 15 and inserting 30.
		
